439 S.W.2d 478 (1969)
Roland REINHARDT, Appellant,
v.
JOE P. MARTINEZ, INC., Appellee.
Mo. No. A 1969.
Court of Civil Appeals of Texas, San Antonio.
March 26, 1969.
*479 George W. Krog, San Antonio, for appellant.
B. J. Wilkinson, San Antonio, for appellee.
PER CURIAM.
Roland Reinhardt, appellant, has filed, within the time prescribed by Rule 386, Texas Rules of Civil Procedure, a motion for extension of time for filing transcript and statement of facts in this Court. Since the original motion was not accompanied by affidavits and did not state the efforts made by appellant to file the record within the required time, the Clerk of this Court suggested that appellant make available additional information which would enable this Court to determine whether "good cause" existed for failure to file the record within sixty days from the date of judgment.
Appellant has since filed an unverified "memorandum in support of appellant's motion for extension of time" which recites that "since the filing of appellant's motion," application has been made to the court reporter for a statement of facts and the clerk of the court below has been requested to prepare a transcript. Accompanying this "memorandum" is a letter from the court reporter indicating that the first request for a statement of facts was made on March 5, 1969, only two days before the expiration of the sixty-day period within which the record was required to be filed in this Court under Rule 386. The request for a transcript was not made until the last day of such sixty-day period, at the earliest.
Under these circumstances, neither appellant's motion for extension of time, nor the "memorandum" in support thereof, discloses good cause for failure to file the record within the time required by Rule 386. Wigley v. Taylor, 393 S.W.2d 170 (Tex. Sup.1965); Jahant v. Ogden, 424 S.W.2d 457 (Tex.Civ.App.San Antonio 1968, no writ).
The motion for extension of time is denied.